July 25, 1930. The opinion of the Court was delivered by
This case, which is an action for foreclosure, commenced in the Court of Common Pleas for Richland County, February 21, 1927, was heretofore before this Court on appeal. The issues raised by the pleadings are set forth in the opinion of the Court on the former appeal (149 S.C. 1, 146. S.E., 610) and will not be re-stated here. The case having been remanded to the Circuit Court with directions to remand the case to the Master "for clarification of the unexplained complexities" and the taking of additional evidence, the instruction was complied with, and the Master, after holding references and taking such additional testimony as the parties litigant offered, made another report in the case. The matter was heard by his Honor, Judge William H. Townsend, who confirmed the Master's report, except as to a small amount paid out for the insurance premiums. The conclusion reached by Judge Townsend is satisfactory to this Court. Therefore, the judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE and STABLER concur.
MR. JUSTICE COTHRAN concurs in part and dissents in part.